Title: Elizabeth Smith Shaw to Abigail Adams, 12 June 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      Haverhill June 12th. 1785
     
     I have but just returned, my much loved Sister, from my Southern Excursion. You know how agreeable these always were to me. To see, and to visit my Friends constitutes a great part of my Happiness. To behold the Smile of Benevolence and Friendship, heightened by the Ties of Relationship is a rich ingredient in the Cup of Life. The pleasure it gives cannot be described, but we find, that indeed it “doth good like a Medicine.”
     I will pass over what I suffered, for want of your charming Society in the dear rural Cottage, and only tell you that as necessity led me to go with Eliza, to look for some things you left there for your Sons, I felt strangely upon entering your Chamber—I steped back for a moment—the Chamber Stairs was the last place I saw you. It felt like hallowed Ground, and as if I was going to commit sacrilege.
     Upon looking after something in a Trunk, we came across Brother Adams Green velvet Cap. Look Eliza said I, we have heard of a Fools Cap, but here is the Cap of Wisdom—for how much have I seen contained in this little Cavity—and how much are we is our Country indebted to its good and excellent Owner. We fell into as moralizing a strain as the Son of Henery the 4th., when he took up the Crown of his dying Parent. I folded it at last with great veneration, and pressed it with an ardent petition to Heaven, that I might live to see him return, whom his Country “delighteth to Honour.” The Journals and the Letters I met with at Braintree, afforded me a most agreeable Repast. Knowing Your Taste for Literature, I am not at all surprized that you should prefer Theatrical Amusements to any-other. To find the Soul alive to all the finer feelings, can be no unpleasing Sensation to the humane Breast, and the frequent Exercise must give them strength and greatly conduce to refine the moral Taste, and strengthen the virtuous Temper, for a very slight inspection into human Nature must convince us, that no Objects have so powerful an impresslion on us, as those which are immediately impressed on our Senses—and therefore those things which have not a tendency to mend the Heart, and improve the Genius, ought never to be exhibited.
     
      “To make Mankind in conscious Virtue bold,
      Live o’er each Scene, and be what they behold.”
     
     was the Purpose for which the Comic Muse first trod the Stage.
     We have had a Cold Winter, and Spring. There was good passing over Merimac upon the Ice till the 14th. of April which is much longer than has been known for a great number of Years. Months after you told me of your going into your Garden, to give directions about your Flower-Pots, we in the Latitude of forty two were shivering by our fire sides.—But you can hardly conceive of a more rapid Vegetation, than we have had for these three Weeks past, or of a richer Verdure upon the Earth, “the Vallies are covered over with Grass, and the little Hills rejoice on every side.” Though I sometimes long to be with you in your beautiful Gardens, viewing the Curiosities and Embelishments of Art, yet I imagine the Mind may be as much delighted with the rough, and august strokes of Nature. Here, in her wild Scenes, the sight wanders up and down without confinement and is charmed with an infinite variety of Images, without limitation or controul.
     Upon our Journey we called at General Warren’s, found all well but poor Charles, he is still in a bad way. The Doctor thinks will not continue through the Summer. We kept Sabbath at Hingham, Mr. Shaw preached for Mr. Gay, our Fathers venerable old Friend. We drank Tea there with the Widow Derby. She seems as alert as ever. Some of the Company observed Ralph Inman had very lately buried his Wife, and he was expected in Town soon, to pay his Compliments to Madam. Upon which she simpering told us that her Son in Law Derby advised her last Week, that if Mr. Inman, or any one else solicited her hand in Marriage, to crook her elbow, and swear by the living—that she would never enter into Wedlock again.
     Uncle and Aunt Thaxter are well. Cousins are well, rather lean, as well as I. Cousin Lucy Thaxter was married to Mr. Cushing three Weeks before I was there, and was going to housekeeping in about a fortnight. Cousin Nancy has made us a Visit, since my return, with one of Mr. Benjamin Thaxters Sons, who will be married to her next Fall I suppose. Mrs. Lorring is well. She has two Daughters. We returned a Sabbath Evening to our hospitable and kind-hearted Aunt Tufts’s. Weymouth can never be to me what it once was. Yet dear is the place of my Nativity. Every Hill, and every Vally, and every Tree I recognize as my former Friends. On the brow of this Hill, how often have I sat, encircled by the little social band, and talked down the Summers Sun. How have I set delighted beneath the Shade of yonder Tree, while every Grove was Melody, and every Gale was Peace. All, all speak of pleasures past. For my life I cannot look upon the Mansion which was once the beloved Habitation of our dear Parents without bursting into Tears. And there is nothing but a firm belief that they are gone to a House, not made with Hands, that calms and sooths my Mind.
     I received your kind Letter dated March 30th. at Braintree. Uncle and Aunt Smith came and made a friendly Visit, and handed me your Letter which gave us the agreeable intelligence of your Health and welfare. I do not wonder that you feel the greatest reluctance at parting with your Son. But it is their Children’s good, and not merely their own pleasure, and satisfaction, that the wise Parent regards.
     I pity Cousin Nabby the most, as it must deprive her of her most intimate Friend, and Companion. We at this distance cannot be competent judges of the Qualifications of your Son. But Mr. Shaw, Mr. Thaxter, Judge Dana and all his Friends here suppose it would be more advantageous for Mr. JQA to tarry at Colledge 2 years, On account of the phylosophical Lectures, and the excellent Library. But what his Fathers chuses must determine the Matter. Mr. Charles has been here so long and behaved so well, that it is with grief I think of parting with him, (and his Chum that is to be) Samuel Walker. They mean to live together at Colledge. They are very fond of each-other. Samuel Walker is determined to find knowledge, if it is to be acquired by hard Study. He is a steady virtuous Youth. His Father modestly objected against their living together, as Mr. Charles was one of the first Families, he supposed he would look higher for a companion. But we told him we knew his Parents did not wish for any such distinction, Merit alone, in your Minds was the Test of Rank.
     The Trunk you mentioned is not yet arrived. I have taken 2 yards of red Cloth, and that Camblet for Coats, for Cousin Charles. I purchased black Sattin for Waistcoat and small Cloaths, and I have got 2 good Taylors into the House, and have made him 2 Suits of Cloaths. But I cannot perswade him to honour us, with the wear of them, till after his return from Cambridge.
     I find you are anxious about your American Friends, even in your Dreams. Indeed my Sister, when I went into Boston I was upon the point of beleiving that if he was there, it would be wholly verified. For I found Cousin B. Relations greatly incensed against Mr. . . .Conduct. Cousin herself was troubled, and knew not what to make of all his speeches, though I thought she was much disposed to put the best constructions, upon every-thing he said. It was evident to me that Love covered a multitude of Faults. Nothing can be more emblematical than to portray the little Deity as blind. And they are certainly so, who are under his Dominion.
     Both my Cousins are in good Health. Tommy is a nice Child. He went the week before we went our Journey to Braintree, because I thought it would be best for him to be absent at the same time we were. We got Mr. Williams who is School-master to stay here, and gave him his board for taking Care of the Others in Mr. Shaws absence. I must bid you adieu, assuring the best of Sisters, of the tenderest, and most affectionate Love of her
     
      Eliza Shaw
     
     
      Mr. Shaw presents his best regards, hopes soon to assure you of your sons acceptance at Cambridge.
      Excuse the writing. I cannot Copy.
     
    